NO. 12-08-00239-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

JAMES EDWARD SIMMONS,                                      §    APPEAL FROM THE 7TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant was convicted of delivery of a controlled substance. We have received the trial
court's certification showing that this is a plea bargain case and Appellant has no right to appeal. See
TEX . R. APP . P. 25.2(d). The certification is signed by Appellant and his counsel. Accordingly, the
appeal is dismissed for want of jurisdiction.
Opinion delivered June 11, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)